FLOOR CLEANER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species IV in the reply filed on 2/8/22 is acknowledged.  Further, an interview was held 2/24/19 with Alan Cheslock because the response to the restriction was incomplete. Applicant also elected Group II, Species I.  No claims are withdrawn.
Claim Interpretation
Claim 10 recites, “wherein the base includes a flow channel formed by a recesses that extends along the brushroll axis, the flow channel adjacent the suction conduit and the flow channel defines an edge that contacts the brushroll.  From the elected figures and specification, the flow channel appears to be a solid material.  It is not understood how the material is a channel; therefore, the annotated Fig. 10 of Xia shown below, and the rejection of claim 10 best relay how the claim and figures are interpreted.  Further, it is understood as shown how the “flow channel” defines an edge, however, if the channel is misrepresented by a solid material, it is unclear how a channel has an edge.
Claim Objections
Claim 10 objected to because of the following informalities:  “recesses” should read, “recess”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US20170119225) in view of Waldhauser (US4817233).
Regarding claim 1, Xia et al. teach a floor cleaner (10) comprising (Fig. 1): 
a supply tank (300) configured to store a cleaning fluid (Fig. 1);
a distribution nozzle (554) in fluid communication with the supply tank (300), the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned (via the brushroll; [0066]; Fig. 10);
a vacuum source ([0027]);
and a base (14) movable over the surface to be cleaned, the base including, a front side, a back side opposite the front side, a lower end (537) configured to be adjacent the surface to be cleaned, a brushroll (49) rotatable about a brushroll axis (X), a suction inlet adjacent the brushroll and adjacent the lower end of the base and in fluid communication with the vacuum source, a first squeegee (538) that extends from the lower end (537) between the suction inlet and the back side of the base (14), the first squeegee (538) configured to contact the surface to be cleaned, a second squeegee (560) that contacts the brushroll (49) (Figs. 1 and 10; see annotated Figs. 1 and 10).
Xia et al does not teach a third squeegee that extends from the lower end of the base rearward of the first squeegee, the third squeegee configured to contact the surface to be cleaned.

a third squeegee (40) that extends from the lower end of the base rearward of the first squeegee (44), the third squeegee configured to contact the surface to be cleaned (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third squeegee behind the first squeegee of Waldhauser, with the lower end of the base of Xia et al., because Waldhauser teaches having two squeegees adjacent one another aids in a double scrubbing operation (Col. 2, lines 11-20).  Xia et al. would benefit from the added squeegee parallel and adjacent to the first squeegee, to act as a redundant wiper, gathering missed liquid from the first squeegee.
Regarding claim 2, Xia et al. in view of Waldhauser teach wherein the brushroll (49) extends beyond the lower end (537) of the base, wherein the suction inlet is between the first squeegee (538) and a location wherein the brushroll (49) extends beyond the lower end of the base (Xia, Fig. 10; see annotated Fig. 10).
Regarding claim 3, Xia et al. in view of Waldhauser teach wherein the first (538, Xia) and third squeegees (42, Waldhauser) extend in a direction along the brushroll axis (X, Xia) (Xia, Fig. 10; Walderhauser, Fig. 4).
Regarding claim 4, Xia et al. in view of Waldhauser teach wherein the first squeegee (538) extends along the suction inlet (Xia, Fig. 10; see annotated Fig. 10).
Regarding claim 5, Xia et al. in view of Waldhauser teach wherein the second squeegee (560) extends along the brushroll axis (X) (Xia, Fig. 10).
Regarding claim 6, Xia et al. in view of Waldhauser teach wherein the base (14) further includes a brushroll cover (580) releaseably attached to the base, the brushroll cover removable to access the brushroll (Xia, [0047]; Fig. 8).
claim 7, Xia et al. in view of Waldhauser teach claim 6.
Xia et al. in view of Waldhauser are silent to wherein the first squeegee is attached to the brushroll cover and the first squeegee is removable from the base with the brushroll cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lower end (537, in which the first squeegee is attached) as a removable part of the brushroll cover, taught by Xia et al. (Fig. 12), because Figure 12 shows markings that allude to connection points for this component.  By making the lower end removable, a user would have additional axis to the brushroll, as well as the brushroll chamber, allowing for easy replacement and cleaning stuck debris out.
Regarding claim 8, Xia et al. in view of Waldhauser teach wherein the second squeegee (560) is attached to the brushroll cover (580) and the second squeegee is removable from the base (14) with the brushroll cover (Xia, Fig. 8).
Regarding claim 9, Xia et al. in view of Waldhauser teach wherein the second squeegee (560) is between the front side of the base and the brushroll axis (X) (Xia, Fig. 10; see annotated Fig. 1).
Regarding claim 10, Xia et al. in view of Waldhauser teach wherein the base (14) further includes a suction conduit (518) between the brushroll (49) and the back side of the base (14) and wherein the base includes a flow channel (594) formed by a recess that extends along the brushroll axis (X), the flow channel adjacent the suction conduit (518, connected because the flow channel receives suction from the conduit) and the flow channel defines an edge that contacts the brushroll (49) (Xia, Fig. 10; see annotated Fig. 10; [0066]).

    PNG
    media_image1.png
    325
    578
    media_image1.png
    Greyscale

Xia et al. annotated Fig. 1

    PNG
    media_image2.png
    583
    730
    media_image2.png
    Greyscale

Xia et al. annotated Fig.10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723